Citation Nr: 1541252	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this claim in September 2011 for further development. 

The Veteran testified at a hearing before the undersigned in January 2011.  A transcript is of record. 


FINDINGS OF FACT

1. PTSD did not manifest during active service or during the pendency of this claim, or, even if PTSD manifested at some point during the pendency of this claim, there is no medical link between this diagnosis and an alleged in-service stressor. 

2. A medical nexus does not exist between an acquired psychiatric disorder, including the Veteran's current diagnoses of depression and anxiety, and disease or injury incurred in or aggravated by active service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

Letters dated in May 2009, February 2011, and April 2011 provided all notice required under the VCAA.  They notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication and readjudication of this claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).]   

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and treatment records from a Department of Corrections (DOC) facility have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran also mentioned receiving treatment at Meridian, at a private facility, but did not provide further information or authorization for VA to request records from this facility on his behalf, although he was asked for such in an April 2012 letter.  VA also made several efforts to obtain Social Security Administration (SSA) records, but received a response in April 2013 from SSA that the records do not exist and that further efforts to locate them would be futile.  Accordingly, further efforts to obtain these records are not warranted.  See 38 C.F.R. § 3.159(c)(2) (providing, in relevant part, that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile; cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

The RO determined that the Veteran had not provided sufficient information to attempt corroboration of his claimed in-service stressor of witnessing the death of a fellow service member in Panama from a falling tree that struck the service member in the head.  In this regard, the Veteran's service personnel records show that he served in Panama for almost two years in 1975 and 1976.  Although asked to provide a specific time frame of no more than 60 days, the Veteran did not do so as he could not remember when the stressor occurred.  The RO determined in a February 2008 memorandum for the file that the time frame was not specific enough to undertake corroboration through the U.S. Army and Joint Services Records Research Center (JSRRC).  Moreover, as discussed below, the preponderance of the evidence weighs against a medical link between the Veteran's PTSD and the alleged in-service stressor.  Thus, as the outcome of the claim would not be affected by corroboration of the alleged stressor, further efforts to verify it are not warranted, and any error in this regard was harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) (holding that demonstration that an error did not affect the outcome of a case establishes lack of prejudice); rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); accord Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

An adequate VA examination was performed, and medical opinion provided, in November 2012.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner indicated that the Veteran's claims file and medical history were reviewed, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that is specific and clear enough to be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this case in September 2011 with instructions to obtain outstanding VA treatment records from specified timeframes, to request the Veteran to provide further information and authorization respecting treatment records at Meridian (a private facility) to enable VA to attempt to secure records from this facility on his behalf, to request the Veteran to provide further information, including buddy statements, in order to corroborate the alleged in-service stressor of witnessing a fellow service member's death from being hit by a falling tree, and to arrange for a VA examination and opinion responsive to its instructions.  All these actions were accomplished, and therefore the Board finds substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board notes that in its September 2011 remand directives, it instructed the agency of original jurisdiction (AOJ) to obtain "all [VA] treatment records" pertaining to mental health treatment for various specified time frames, including since March 2010.  While voluminous VA mental health treatment records have been associated with the claims file that amply document the Veteran's psychiatric history and PTSD symptoms and diagnoses, including from 1994 to October 2000, and from 2000 through 2014, the November 2012 VA examination report also copied in its discussion VA mental health treatment records dated in June 2010 and July 2010 that do not appear elsewhere in the file.  The Board finds that any error in not associating these few records was harmless.  In this regard, the Board was able to review these records via the November 2012 VA examination report.  There do not appear to be any other missing relevant VA treatment records, and there is no indication that any additional VA treatment records would provide information not already in the file.  Thus, there is no need to remand this case to obtain the VA treatment records dated in June 2010 and July 2010, which were not only discussed but reproduced in full in the November 2012 VA examination report through copying and pasting.  Thus, the fact that these records were reviewed through the VA examination report rather than as part of the other VA treatment records associated with the file makes no practical difference.  Accordingly, a remand to associate them with the file is not warranted.  The Court has held that remands based on such technicalities, with no benefit flowing to the Veteran, are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant ); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Veteran testified at a hearing before the undersigned in January 2011.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issue of whether his PTSD or another acquired psychiatric disorder may be related to service.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.



II. Analysis

The Veteran claims entitlement to service connection for PTSD or another acquired psychiatric disorder, including depression and anxiety.  Specifically, he contends that his PTSD stems from witnessing the death of a fellow service member from a falling tree that struck him in the head.  For the following reasons, the Board finds that service connection is not established. 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Specific to claims for PTSD, in order to grant service connection, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV). In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)). The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology. Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria.  (The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(2).

In the third circumstance, if a stressor claimed by a Veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(3). For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  This recent amendment to section 3.304(f) applies to claims that were pending on the date of its enactment, and thus applies to the present claim.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)); see also Ervin v. Shinseki, 24 Vet. App. 318, 323 (2011) (holding that this amendment also applies to claims pending before the Court on the date of its enactment). 

In the fourth circumstance, if the evidence establishes the Veteran was a 
prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(4). 

Here, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy or was a prisoner of war.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to fear of hostile military or terrorist activity.  Finally, the service treatment records do not show diagnoses of PTSD or a related diagnosis such as anxiety disorder or "shell shock."  Accordingly, none of the above exceptions under section 3.304(f) applies.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143 (citing to M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989)).  

Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Moreover, a Veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.  However, with the exception of PTSD claims based on personal assault, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396; cf. Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA examiner's finding that the claimant's PTSD is etiologically linked to the alleged in-service stressor can serve as verification that the stressor occurred); VBA Training Letter No. 11-05 (Dec. 2, 2011); 38 C.F.R. § 3.304(f)(5) (providing that VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred).

The only independent supporting evidence regarding the Veteran's alleged in-service stressor is a September 2014 witness statement from T.L., who states that he also witnessed the incident described by the Veteran of a service member being killed by the falling top of a tree that hit him in the head during clearing work in Panama.  As discussed above, the RO found that the Veteran had not provided sufficient information to attempt verification of this stressor via the JSRRC.

The Veteran has also reported trauma from accidentally shooting a friend, who died as a result.  However, the October 2007 stressor questionnaire in which the Veteran first related this incident (VA Form 21-0781), his January 2011 hearing testimony before the undersigned, a December 2007 VA treatment record, and other evidence of record consistently shows that the incident of accidentally shooting a friend occurred after the Veteran's separation from service.  The Veteran does not allege that it occurred during service.  Thus, this stressor cannot support the claim.  

Regardless of whether the September 2014 statement is sufficient to establish that the in-service stressor occurred, the preponderance of the evidence weighs against a medical link between that alleged stressor and any PTSD diagnosis during the pendency of this claim, as explained in the following discussion.  

The service treatment records (STRs) do not reflect diagnoses of PTSD or any psychiatric symptoms.  A July 1977 report of medical history at separation shows that the Veteran endorsed a history of frequent trouble sleeping, depression or excessive worry, nervous trouble, and periods of unconsciousness.  A physician's summary on this form simply notes "depression -past."  There is no indication that the Veteran's depression or other psychiatric symptoms actually manifested during service, or that these were symptoms of PTSD.  Indeed, as discussed below, such symptoms were found by VA examiners to be more likely consistent with the effects of substance abuse. 

VA treatment records dated since 1994 show a long history of substance dependence and repeated hospitalizations for substance abuse and detoxification.  March 1994 VA hospitalization records reflect that the Veteran reported that he began drinking and smoking marijuana at the age of eleven, drinking a pint or more of liquor daily at that time, which later increased to a half gallon over the past ten years, and smoking twenty joints daily by age twelve.  A January 2010 VA treatment record similarly reflects the Veteran's report of using alcohol, cannabis, and LSD beginning at the age of eleven.  A January 1995 VA treatment record reflects that the Veteran started using cocaine at the age of seventeen.  A December 2007 VA treatment record reflects that the Veteran reported abusing alcohol and drugs during and following his military service and up to the time of that record.  The November 2012 VA examination report reflects a similar history. 

The above history of substance abuse since childhood is relevant and probative, as it belies the Veteran's assertion that he used substances in order to alleviate PTSD symptoms resulting from the in-service stressor.  Rather, it shows that his significant alcohol and drug use began many years prior to his military service, including his cocaine use and continued throughout his service.  In this regard, as the service personnel records show that he entered service at age seventeen and was not stationed in Panama until age eighteen, his cocaine use also pre-dated the alleged in-service stressor of witnessing a fellow service member's death. 

Early psychiatric treatment records do not reflect reports of a history of military trauma or symptoms found to be indicative of PTSD.  A March 1994 VA treatment record reflects the Veteran's report of having been depressed for the past eight years, and specifically since his marriage, with an increase in depression occurring when his cousin moved in with him and his wife.  A December 1994 VA treatment record reflects that the Veteran complained of poor sleep and feeling more depressed recently.  Stressors were his relationships with his wife, from whom he was separated, daughters, and mother.  All of the early VA treatment records dated in the 1990's reflect psychiatric symptoms related to substance abuse, including cocaine dependence and cocaine-induced psychotic symptoms.

A December 2001 VA treatment record reflects a diagnosis of PTSD as well as cocaine dependence, but does not specify the basis for the PTSD diagnosis.  Notably, VA treatment records from the same facility reflecting psychiatric treatment since October 2000, and thus representing over a year's worth of psychiatric treatment, do not reflect diagnoses of PTSD or mention a reported history of trauma or symptoms of intrusive thoughts, flashbacks, nightmares, avoidance, or hyperarousal.  There is no apparent reason why the PTSD diagnosis was suddenly added in the December 2001 record.  In the medical history section in this record, it states that the Veteran presented to the emergency room with reports of anxiety and depression, "primarily related to psychosocial stressors."  In this regard, he stated he was very depressed and angry with a family member regarding the care of her child.  He felt overwhelmed by the family stressors and was worried he would resume cocaine use because of them.  There is no mention of any trauma or of symptoms found to be indicative of PTSD in this record.  Subsequent VA treatment records up to June 2007 carry forward this diagnosis but do not add any commentary or explanation for it. 

Records of a June 2007 VA psychiatric hospitalization reflect admission diagnoses of cocaine dependence, alcohol dependence, substance-induced mood disorder, and PTSD.  Notably, at discharge, the PTSD diagnosis was changed to a history of PTSD ("h/o PTSD").  At this time, the Veteran reported a depressed mood, anhedonia, hopelessness, and decreased sleep, energy, and appetite.  He also endorsed "sx [symptoms] of PTSD such as [frequent] nightmares, flashbacks, associated [with] war experiences and shooting dead a friend accidentally."  However, it was noted that the Veteran's symptoms did not meet the withdrawal and hyperarousal criteria.  Apparently it was for this reason that the diagnosis was changed from PTSD to a history of PTSD.  

A September 2007 VA treatment record reflects that the Veteran related his PTSD to the in-service stressor of witnessing a man "killed by a palm tree that cut his head off."  He also reported being traumatized from a friend being killed by rifle fire, presumably in reference to the post-service stressor discussed above.  The Veteran was again diagnosed with a history of PTSD, but no current clinical diagnosis was provided.  

Thereafter, the VA treatment records dated through 2010 generally continue to note a history of PTSD without clinical findings of a present diagnosis.  One exception is a December 2007 hospital discharge summary which again adds the PTSD diagnosis to other diagnoses of cocaine dependence and substance-induced mood disorder.  However, no reason is given for changing the diagnosis from a history of PTSD to PTSD as a present clinical finding.  The record states in its discussion that the Veteran had presented to the emergency room for detoxification from cocaine use.  He related feeling depressed and reported a depressed mood, poor sleep, decreased energy, poor concentration, and diminished appetite.  He also reported daily anxiety and worrying.  Further, he reported that nightmares prevented him from sleeping, and in this regard stated that he recalled, ruminated on, and relived "the events of Central America combat."  He also stated that he accidentally killed one of his friends and recalled images of the body.  Presumably, the diagnosis was changed from a history of PTSD to PTSD based on this report.  

A March 2010 VA treatment record again reflects a diagnosis of PTSD.  At this time, in addition to other symptoms, the Veteran reported irritability, flashbacks, and nightmares from "military trauma."  Another March 2010 entry reflects that the Veteran endorsed symptoms of PTSD including nightmares and flashbacks.  In this regard, it was noted that he had frequent flashbacks of a friend of his being killed in the service.  

A June 2010 VA treatment record (which was copied into the June 2012 VA examination report, but for some reason does not appear in the VA treatment records associated by the RO with the file dating from 2000 to 2014, although they appear generally complete), reflects that the Veteran was referred by the mental health clinic for evaluation of potential PTSD treatment recommendations.  The treating staff psychologist noted that the Veteran's history upon "extensive review of records" indicated multiple prior consultations for evaluation of PTSD, including in 2001, 2002, and 2007, all with resulting recommendations for longer periods of sobriety and treatment adherence.  The psychologist noted the Veteran's "significant crack/cocaine [dependence] history," with participation in multiple detoxification and 28-day programs.  It was noted that since sobriety the Veteran reported having had only two nightmares of the event of witnessing another service member die from a falling palm tree.  He did not appear hypervigilant and did not endorse intrusive thoughts or flashbacks.  He also did not endorse avoidance that met the criteria for PTSD with the exception of avoidance associated with intoxication and substance-induced mood disorder.  The psychologist's diagnostic impressions were substance induced mood disorder, cocaine and crack dependence in early remission, and alcohol dependence in early remission.  No diagnosis of PTSD was provided.  

There is then a gap in the VA treatment records that is explained by the fact that the Veteran was incarcerated from mid-2011 until October 2013.  

An October 2013 VA treatment record reflects that a PTSD screen was positive.  

A November 2013 VA psychiatric initial assessment reflects that the Veteran reported feeling depressed and stated that he "also came in for PTSD."  He stated that he was "[h]aving nightmares from when I was stationed in Central America - Panama.  One of the best guys in the unit . . . was killed by a palm tree falling on him."  A PTSD screen was again positive. 

A November 2013 follow-up consultation reflects that the Veteran reported a longstanding history of anxiety and sleep disturbance.  He reported not having had gratifying sleep in over thirty years primarily because of nightmares.  He stated that he feared going to bed and would intentionally stay awake as a result.  He reported "no other symptoms suggestive of other mental health diagnoses."  The Veteran was diagnosed with depressive disorder, cocaine dependence in remission, alcohol dependence in remission, and "rule out: PTSD."  The Board interprets the "rule out: PTSD" diagnosis as a finding that PTSD was a possible diagnosis based on the Veteran's reported symptoms, but that it was not yet determined whether it was in fact warranted or applicable.  In other words, it was a potential diagnosis that needed further consideration before it could be established. 

A February 2014 VA treatment record reflects that the Veteran was referred due to a positive PTSD screen.  At this time, the Veteran reported that his primary problems were inadequate sleep, increased stress, unemployment, financial strain, and ongoing legal problems.  He also had taken on the responsibility of taking care of his mother, who was ill, and which created "an emotionally overwhelming amount of stress at times."  He reported a long history dating back to childhood of being exposed to regular incidents of violence.  He stated that when he was twenty years old, he accidentally shot a friend to death.  He further stated that during active service he witnessed the death of a fellow soldier who was hit by a falling tree.  He reported a history of intrusive nightmares related to this incident.  He also reported a history of anger and hypervigilance "which could be related to trauma history."  The psychologist who authored this record noted that the Veteran's "long history of substance dependence could be characterized as an attempt to avoid emotional discomfort related to memories of violence from his life."  Psychiatric testing revealed findings suggestive of a severe history of substance dependence and significant depressive symptoms, as well as scores suggestive of symptom exaggeration.  Testing results also showed evidence of exposure to past traumatic events.  These events likely contributed to the Veteran's report of chronic anxious arousal.  However, other likely sources of stress included the Veteran's current life circumstances.  The psychologist diagnosed major depressive disorder, recurrent, severe, without psychotic symptoms, and alcohol and cocaine dependence in full sustained remission.  The psychologist found that the Veteran was not reporting the full range of PTSD symptoms as a primary problem. 

VA group counseling notes also reflect diagnoses of PTSD, but these records show that the purpose of the group counseling was to treat veterans with co-morbid PTSD/anxiety and substance abuse concerns, and do not indicate that the PTSD diagnosis was based on individual evaluation specific to the Veteran. 

A January 2010 VA psychiatric examination report reflects diagnoses of polysubstance dependence and substance induced mood disorder.  Based on a review of the claims file and examination of the Veteran, the examining psychologist concluded that the Veteran's depression was associated with the substance induced mood disorder, and that his poor concentration and sleep could be due to either disorder.  The examiner found that the Veteran's psychiatric disorder was not related to service, explaining that the VA treatment records consistently associated the Veteran's depression with his alcohol and drug dependence.  The examiner stated that the diagnostic impression was based on a review of the claims file, the VA treatment records ("CPRS notes") and interview with the Veteran. 

In the November 2012 VA PTSD examination report, the examiner concluded based on examination of the Veteran and review of the claims file that his symptoms did not meet the criteria for PTSD, and that his current diagnoses were cocaine dependence in sustained full remission and depressive disorder.  The examiner observed that the Veteran's chronic cocaine dependence and personality disorder could be contributing to his depressive affect.  At the examination, the Veteran related that during service he drank heavily and used crystal meth, cocaine, valium, and acid.  The examiner found that the Veteran's reported symptoms were not significant for a diagnosis of PTSD when scored with the Clinician-Administered PTSD Scale for DSM-IV.  The examiner stated that this test had demonstrated reliability and validity, and was the "gold standard" for PTSD assessment by VA.  The examiner concluded that the Veteran's trauma-related symptoms were subclinical.  In this regard, the examiner noted that the Veteran reported recurrent distressing dreams of the event, but did not report any signs or symptoms associated with persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and did not report persistent symptoms of increased arousal.  With regard to the Veteran's diagnosed depression, the examiner found that it was not possible to link the Veteran's endorsement of a history of depression, frequent trouble sleeping, nervous trouble, and unconsciousness in the July 1977 report of medical history with his current depressive disorder given his history of extensive polysubstance abuse and dependence.  The examiner concluded that it was less likely as not that the Veteran's depressive disorder had its clinical onset during active service or was related to an in-service disease, injury, or event.  

Based on the evidence reviewed above, the Board finds that although there are diagnoses of PTSD during the pendency of this claim, they are outweighed by findings that the Veteran's symptoms were not sufficient to warrant the diagnosis.  In the alternative, the Board does not find it credible that the Veteran has symptoms sufficient to meet the criteria for PTSD based on the alleged in-service stressor.  His psychiatric symptoms and depression have largely and consistently been attributed to substance abuse dating since childhood.  He made no mention of trauma, military service, or symptoms such as intrusive thoughts, nightmares, flashbacks, hypervigilance, or avoidance in the VA treatment records dated in the 1990's and up through June 2007.  Rather, apart from his substance abuse, life circumstances such as relationship issues with his family were cited as triggers of his symptoms.  As noted above, a December 2001 VA treatment record adds a PTSD diagnosis to the other diagnoses without comment or explanation.  The Veteran did not first begin reporting PTSD symptoms related to military trauma until shortly before submitting the present claim in August 2007.  Specifically, in June 2007 he reported PTSD symptoms such as frequent nightmares, flashbacks, associated with "war experiences" and the post-service incident of accidentally shooting his friend.  However, at this time it was noted that the Veteran's symptoms did not meet the withdrawal and hyperarousal criteria and thus a PTSD diagnosis was not rendered.  

A September 2007 VA treatment record reflects that the Veteran related his PTSD to the in-service stressor of witnessing a man "killed by a palm tree that cut his head off."  Again, he was only found to have a history of PTSD, but a present diagnosis was not made based on the Veteran's self-report or clinical evaluation. 

The only diagnoses of PTSD that are supported by any explanation are the PTSD diagnosis in the December 2007 VA hospital discharge summary and the diagnoses of PTSD in the March 2010 VA treatment records.  In the December 2007 record, it was noted that the Veteran reported that nightmares prevented him from sleeping, and in this regard stated that he recalled, ruminated on, and relived "the events of Central America combat."  Thus, the PTSD diagnosis was apparently made based on this reported history, but there is no further discussion or evaluation, to include whether other symptoms were present such as withdrawal and hyperarousal.  As discussed in the June 2007 VA treatment record, the June 2010 VA PTSD evaluation record, and the November 2012 VA examination report, the Veteran's symptoms were found not to meet the criteria for a PTSD diagnosis because he did not endorse withdrawal, hyperarousal, or avoidance symptoms.  The March 2010 VA treatment records note the Veteran's report of irritability, flashbacks, and nightmares from "military trauma," and his endorsement of symptoms of PTSD including nightmares and flashbacks of a friend of his being killed in the service.  Again, however, no mention was made of whether the Veteran's symptoms satisfied the other criteria for a PTSD diagnosis.  Notably, only about three months later, in the June 2010 VA treatment record, a VA psychologist to whom the Veteran had been referred by the VA mental health clinic for further evaluation of his PTSD found that the Veteran's symptoms did not satisfy the criteria for a PTSD diagnosis as he did not have hypervigilant or avoidance symptoms. 

What is notable about the PTSD diagnoses in December 2007 and March 2010, which are the only ones of record for which a potential explanation was provided in that they were apparently based on the Veteran's reported symptoms of nightmares, intrusive thoughts and flashbacks associated with the alleged in-service trauma and post-service trauma, is that both were made relatively proximate in time to other findings that the Veteran's symptoms did not meet the criteria for PTSD on further analysis.  Specifically, the December 2007 diagnosis came on the heels of the June 2007 and September 2007 findings that the Veteran only had a history of PTSD, but no present diagnosis as he did not have hyperarousal or withdrawal symptoms.  Similarly, the March 2010 diagnoses of PTSD were closely followed by the June 2010 findings that the Veteran did not have PTSD because his symptoms did not satisfy all the criteria for the diagnosis.  

The Board may not itself use the DSM-IV alone as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology in terms of establishing a PTSD diagnosis.  See Cohen, 10 Vet. App. at 139-42.  However, in this case it is VA psychologists who have rejected the diagnosis based on their own findings that the Veteran's symptoms did not satisfy the criteria for the diagnosis.  The Board may rely on these clinical findings in weighing the evidence, and concludes that they have more probative weight than the diagnoses of PTSD.  Specifically, these findings have more probative value than the diagnoses of PTSD because they are based on specific analysis and explanation, while the diagnoses of PTSD were not accompanied by any explanation or clinical commentary.  Rather, they were based solely on the Veteran's reported history without any objective analysis or explanation, and without accounting for the fact that according to the June 2007 VA treatment record, the June 2010 VA treatment record, and the November 2012 VA examination report, all of which were authored by psychologists, the Veteran's lack of hyperarousal, avoidance, and withdrawal symptoms prevented the diagnosis.  In this regard, a bare transcription of history reported by the claimant, unenhanced by additional comment by the medical professional, has little probative value.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the probative value of a medical opinion comes from its reasoning, and that merely reciting data and a conclusion without an explanation linking the two, has little or no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, because the findings that the Veteran did not have PTSD were based on a specific and objective clinical analysis, while the PTSD diagnoses were devoid of any analysis or explanation, the former have more probative value.  

Moreover, the findings that the Veteran did not have PTSD, at least in June 2010 and November 2012, were also informed by "extensive" review of the Veteran's medical records, as stated in the June 2010 report, and a review of the entire claims file, as reflected in the November 2012 VA examination report.  The fact that these findings were informed by more in-depth review of the Veteran's medical history also renders them more probative than the diagnoses of PTSD, which make no citation or reference to the Veteran's medical history in support of the diagnoses.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that while lack of review of the claims file does not alone necessarily vitiate the probative value of a medical opinion, whether pertinent information from the medical history was considered will have a bearing on its probative weight); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records).  

Accordingly, based on the discussion in the preceding paragraphs, the Board finds that the diagnoses of PTSD based solely on the Veteran's report of nightmares, flashbacks, intrusive thoughts, and ruminations of the in-service stressor, without any commentary or discussion as to why this reported history alone establishes a diagnosis of PTSD, have little probative value, and are both undermined and outweighed by other clinical findings that the Veteran did not have PTSD because his symptoms did not satisfy the criteria for the diagnosis, notwithstanding his reported nightmares and flashbacks.  The PTSD diagnoses are undermined by the clinical findings to the contrary because the clinical findings that the Veteran did not have PTSD explain that he did not have sufficient symptomatology, including avoidance, hyperarousal, and withdrawal, to warrant the diagnosis, and the records in which PTSD was diagnosed do not mention such symptoms or account for this fact in rendering the diagnosis.  The PTSD diagnoses are also outweighed by the findings that the Veteran did not have PTSD because the PTSD diagnoses are not supported by any explanation or clinical evaluation, and apparently not informed by a review of the Veteran's medical history as reflected in the treatment records, while the latter are supported by a specific analysis and explanation, and in some cases also by review of his treatment records or the file as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Board has also considered whether the conflicting findings in the records as to whether the Veteran's symptoms satisfied the diagnostic criteria for PTSD simply reflected fluctuations over time of the symptoms themselves.  In this regard, a disability that manifests at any point during the pendency of a claim, even if it resolves while the claim is still under consideration, may be service connected.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds that this is not the case here, but rather that further analysis by VA psychologists led to the conclusion that the Veteran never had PTSD based on the in-service stressor.  The findings that the Veteran did not have PTSD turned largely on the fact that he did not have avoidance, hyperarousal, or withdrawal symptoms, and the Veteran did not endorse such symptoms when the PTSD diagnoses were rendered.  Thus, the findings that the Veteran did not have PTSD were based more or less on the same clinical presentation.  It is true that he did not report flashbacks when evaluated in June 2010 and November 2012, as he did in March 2010, but the findings that the Veteran did not have PTSD were not based on the absence of flashbacks, but rather on the absence of avoidance or hyperarousal symptoms, which he never reported.  Indeed, the November 2012 VA examination report reflects that the Veteran's recurrent dreams were sufficient to meet the re-experiencing criterion, as only one such symptom was required.  Other re-experiencing symptoms, notably, included flashbacks.  Thus, the determination of whether the Veteran had PTSD did not turn on whether he had flashbacks.  Moreover, as already discussed, findings that the Veteran did not have PTSD were made relatively contemporaneous in time to the PTSD diagnoses.  That is, they were spaced only about three to six months apart from each other.  Consequently, the Board finds that this is not a case of fluctuating symptoms that sometimes met the criteria for PTSD and sometimes did not, with negative findings rendered when the symptoms had subsided or differed in presentation, but instead is one of conflicting medical opinions relatively proximate in time with each other and based on consideration of more or less the same facts.  The Board has found, for the reasons explained above, that the medical opinions against a diagnosis of PTSD outweigh the PTSD diagnoses. 

In the alternative, the Board does not find it credible that the Veteran has an in-service stressor related to any current PTSD diagnosis.  The treatment records in the claims file show that the Veteran did not report a service-related stressor and PTSD symptoms related to that stressor until June 2007, which is about a month or so before he filed the present claim for benefits in August 2007.  It thus appears he had an incentive to report PTSD symptoms related to service in order to develop evidence in support of his claim, which weighs against the credibility of these statements and other statements respecting alleged symptoms relating to the in-service stressor during the pendency of this claim, especially in light of the fact that numerous psychiatric treatment records dating back to 1994 reflect extensive review of his symptoms and medical history, and do not once mention military service or symptoms found to be associated with PTSD such as flashbacks or intrusive thoughts.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]") (emphasis added); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).   Further, according to the records, he initially reported PTSD from "war" experiences.  However, he did not service in combat or a combat area, and his stressor was not related to war but to witnessing a soldier killed by a falling tree during a clearing exercise unrelated to combat operations.  These inconsistencies also weigh against his assertion that he had PTSD as a result of this incident.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

Finally, although it may be true that the Veteran witnessed this incident and was deeply affected by it, and that he has had nightmares and intrusive thoughts related to it, this fact alone does not equate to a psychiatric disorder such as PTSD as a result of this incident.  As discussed above, VA psychologists who have further evaluated the Veteran's symptoms in June 2007, June 2010, and November 2012 have found that they did not warrant a diagnosis of PTSD vis-à-vis the reported in-service stressor.  While he may have PTSD as a result of other stressors, the preponderance of the evidence weighs against a medical link to service.  

Further, and in the alternative, the Veteran's well established and long-standing history of significant substance abuse since childhood, which he stated continued throughout and after military service, and which was repeatedly and consistently found to be the main source of his psychiatric symptomatology in the treatment records, weighs against a finding of PTSD based on the alleged in-service stressor.  Indeed, as discussed above, he did not report any of the symptoms attributed to PTSD by VA psychologists, such as nightmares of the in-service event, flashbacks, or intrusive thoughts until shortly before submitting the present claim.  Rather, his symptoms were uniformly attributed to his substance abuse and life circumstances.  However, the Board emphasizes that even if this history were not present, the Board finds that it is not credible that the Veteran's PTSD symptoms are related to service, and that the explanations in the VA treatment records and November 2012 VA examination report for finding that the diagnosis was not established, as discussed in detail above, also weigh against a medical link to service. 

Accordingly, because the preponderance of the evidence weighs against a finding that the Veteran has had PTSD during the pendency of this claim, notwithstanding the occasional diagnoses in the treatment records, or, in the alternative, assuming this diagnosis is established, because the preponderance of the evidence weighs against a medical link between any current PTSD and an in-service stressor, the criteria for service connection for PTSD are not satisfied.  See 38 C.F.R. § 3.304(f).  

The Board notes that service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), including psychoses.  38 C.F.R. §§ 3.303(b), 3.307, (2015); see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  As PTSD is not defined as a psychosis under § 3.384, and the Veteran has not been diagnosed with or otherwise shown to have a psychosis or any of the disorders categorized as psychoses under § 3.384 during the pendency of this claim, the presumptive provisions applicable to chronic diseases do not apply.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Rather, service connection for PTSD may only be established under the provisions of 38 C.F.R. § 3.304(f) discussed above, which are not satisfied. 

With regard to the Veteran's diagnosed depression or anxiety, because these psychiatric disorders are not defined as psychoses under 38 C.F.R. § 3.384 or as chronic diseases under 38 C.F.R. § 3.309(a), they are not eligible for service connection solely by way of a chronicity in service or a continuity of symptomatology after service, or via the presumptive provisions of 38 C.F.R. § 3.307 applicable to VA-defined chronic diseases that manifest to a compensable degree within certain specified timeframes after service separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Rather, there must be competent evidence of a medical nexus between the Veteran's current depression or anxiety and a disease or injury incurred in or aggravated by active service.  See Walker, 708 F.3d at 1338-39; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

The preponderance of the evidence weighs against a nexus between the Veteran's current depression or anxiety and his period of service.  With regard to the alleged in-service stressor, service connection may not be established on the basis that it caused his depression or anxiety, as service connection is limited to current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The Veteran's report of witnessing the death of a fellow service member does not constitute a disease or injury.  While an exception has been carved out for PTSD claims under 38 C.F.R. § 3.304(f), it does not apply to other psychiatric disorders.  Moreover, and in the alternative, the Veteran does not state, and there is no evidence suggesting, that his depression or anxiety were caused by this stressor except insofar as they may be symptoms of PTSD allegedly caused by that stressor.  Because service connection for PTSD has been denied, service connection for depression and anxiety as manifestations of PTSD or as secondary to PTSD may not be established.  

Finally, weighing against a relationship to service or an in-service stressor is the fact that the treatment records and January 2010 and November 2012 VA examination reports consistently and uniformly attribute the Veteran's depression, anxiety, and sleep impairment to substance abuse, life circumstances, and occasionally also to a personality disorder.  Even assuming that depression or anxiety manifested in service, this would simply be consistent with his history of substance-induced mood disorder.  In this regard, the Veteran reported significant substantive abuse beginning at age eleven and continuing throughout and after his military service.  Thus, psychiatric symptoms during service would be consistent with substance abuse during that time, based on the evidence of record.  Symptoms of depression and episodes of unconsciousness, which he endorsed in the July 1977 separation report of medical history, have almost always been attributed to his substance abuse or other circumstances unrelated to service.  Service connection on a direct basis for disability resulting from substance abuse may not be established as a matter of law.  38 C.F.R. § 3.301(b)(c) (2015) (providing that compensation is not payable for any condition due to the veteran's own willful misconduct, including the abuse of alcohol or drugs).

Finally, the Veteran has not stated that depression or anxiety manifested in service.  However, even if he had such symptoms in service, service connection may not be established absent evidence of a causal relationship to his current diagnoses because they are not chronic diseases as defined under VA law.  See Shedden, 381 F.3d at 1166-67.  Thus, service connection may not be established solely based on chronicity in service or continuity of symptoms after service.  See Walker, 708 F.3d at 1338.  As discussed above, the VA examiners and treating clinicians have found that these disorders, as well as the Veteran's sleep impairment, all result from substance abuse.  Thus, even if they did manifest in service, the preponderance of the evidence weighs against a relationship to the Veteran's current diagnoses, which have been attributed to substance abuse.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety disorder, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety disorder is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


